Citation Nr: 1644418	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for cephalgia.

2.  Entitlement to service connection for a gastrointestinal disability, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for irritable bowel syndrome (IBS), diverticulosis, and diarrhea.

3.  Entitlement to service connection for respiratory infections, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for pulmonary hypertension and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral conjunctivitis.

5.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for chronic fatigue syndrome (CFS) and fibromyalgia.

6.  Entitlement to service connection for muscle and joint pain, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for degenerative disc disease, degenerative arthritis, and gouty arthritis of various joints, to include the hips, knees, cervical spine, lumbar spine, and shoulders.

7.  Entitlement to service connection for a gastroesophageal disability, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for neurological symptoms, including as due to an undiagnosed illness or medically unexplained multisymptom illness, also characterized as a claim for service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service in the Army from April 1956 to April 1959, and from September 1990 to May 1991.  The latter period of active duty included service in the Southwest Asia Theater of Operations.  He also had several periods of active duty for training with the Army National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded this case in June 2013, June 2014, March 2015, and March 2016 for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).


REMAND

When this case was previously before the Board in March 2016, the RO or Appeals Management Center in Washington D.C. (AMC) was instructed to contact various VA Medical Centers (VAMCs) to determine whether additional outpatient treatment records existed and to prepare a formal finding of unavailability and to notify the Veteran in accordance with 38 C.F.R. § 3.159(e) for any unavailable records.  Specifically, the RO or AMC was ordered to contact the Saginaw VAMC, to determine whether records existed for the period between 1995 and 2012, the Detroit VAMC to determine whether records existed for the period between October 2002 and November 2013, the Tampa VAMC to determine whether records existed for the period between 2003 and 2012, and the Ann Arbor VAMC to determine whether additional records for the period between 1991 and 1998 were available.  

VA medical records associated with these VAMCs are of the record, including for the requested dates at the Detroit VAMC and Tampa VAMC.  The record is still absent records from the Ann Arbor VAMC prior to September 1999 or the Saginaw VAMC prior to July 3, 1997, and the record does not indicate that a formal finding of unavailability was prepared or that the Veteran was explicitly informed.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to post-service treatment of any of the disabilities at issue from the date of the Veteran's separation from service to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran specifically notified.

2.  The RO or AMC should also undertake any other development it determines to be warranted, to include an assessment as to whether addendum opinions are warranted for any of the VA examinations conducted in order to substantially comply with the Board's June 2013 remand.

3.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before recertifying the appeal for appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




